Exhibit 10.2

 

AMENDMENT NO. 2 TO PROMISSORY NOTES

 

This Amendment No. 2 to Promissory Notes (this “Amendment”) dated this 3rd day
of July, 2019, by and among Hash Labs Inc., a Nevada corporation (the “Company”)
and The Vantage Group Ltd., a Delaware corporation (the “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Holder is the holder of certain outstanding promissory notes
(collectively, the “Notes”) of the Company, consisting of (i) a promissory note,
dated on or about January 14, 2019, in the original principal amount of
$17,780.25, as amended by amendment No. 1 thereto, dated April 9, 2019, and (ii)
a promissory note, issued on or about July 15, 2016, in the original principal
amount of $100,000, as amended by amendment No. 1 thereto, dated April 9, 2019;

 

WHEREAS, the Company and the Holder desire to amend the Notes as more
particularly set forth below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. The maturity date of each of the Notes is hereby amended to be September 30,
2019.

 

2. Except as modified herein, the terms of the Notes shall remain in full force
and effect.

 

3. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile or
email shall constitute an original.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

HASH LABS INC.

 

By: /s/ J. Mark Goode   Name: J. Mark Goode Title: Chief Executive Officer

 

THE VANTAGE GROUP LTD.

 

By: /s/ Lyle Hauser      Name: Lyle Hauser Title: Chief Executive Officer

 

 

 



 

